DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on March 11, 2022. Claims 1-2, 4-8 and 10-20  are amended, claims 21-22 are added, Claims 3 and 9 are cancelled, and presents arguments, is hereby acknowledged. Claims 1-2, 4-8, and 10-22 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on March 11, 2022 have been fully considered. 
Regarding limitations of Claims of  the instant case in view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8, and 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160353146 A1 (Weaver), in view of US 20160086353 A1 (Lukac) and in further view of OMFA: Point Cloud video Track, ISO/IEC JTC1/SC29/WG11 MPEG2017/m41206 (Faramarzi) and 20170094262 A1 (Peterson).
Regarding Claim 1, 10-11 and 20, Weaver teaches:
An information processing apparatus comprising: circuitry configured to analyze a separator indicating a position of a joint between divided bitstreams obtained by dividing 3D data representing a three-dimensional structure into a plurality of pieces and encoding the plurality of divided pieces of the 3D data into a plurality of divided bitstreams, the separator being included in a bitstream obtained by multiplexing the plurality of divided bitstreams; and divide the bitstream into the plurality of divided bitstreams on a basis of information included in the separator analyzed by the analysis unit, to decode each pf the plurality of the divided bitstreams, wherein the separator has a unique bit pattern for detecting the separator, and the separator indicates the position of the joint between the divided bitstreams by a position of the separator (Weaver: Figs. 6-8, a 3D video codec that converts 3D data into a 2D representation and encoding accordingly as in Fig. 7A, and decoding in reverse sequence as in Fig. 7B; the compressed video bits or bitstream is transmitted to user devices for decoding and etc.; Fig. 1B, video stream can be encoded based on a view perspective as a tile or a group of tiles, where tile consists of at least one blocks; Fig. 3 and [0041]-[0046], encoded tiles may be included in a packet for transmission (i.e. bitstream), and packet may include header that includes mode or scheme use in intra-frame coding by the encoder, parameters used to convert a frame of the spherical video frame to a 2D rectangular representation (i.e. contains position info), parameters used to achieve the QoS of the encoded 2D rectangular representation and of the encoded tile, and etc. It is noted that header of packet stream is coded distinctly from video data stream so that a decoder knows info to look before can proceed to decoding).
Weaver does not teach explicitly on methods of dividing point cloud into pieces for encoding. However, Lukac teaches (Lukac: Figs. 1-3, an input 3D dataset is converted into point cloud; Fig. 4, point cloud points are sliced into multiple slices for encoding and subsequently decoding; Figs. 6-7, each and every slice is coded into a bit stream with position code, e.g. Sx,y and codes that indicate relative position and direction; Fig. 7 and associated descriptions illustrate various indices to indicate slice coding info, info relative to other slices).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Weaver with methods of dividing point cloud into pieces for encoding as further taught by Lukac. The advantage of doing so is to provide a mechanism for voxelization transforms 3D points into 3D regular grid consisting of equally large cells called voxels (analogous to 2D pixels in images) that contain a scalar value so that cross sections can be directly encoded with 2D codes (Lukac: [0002]-[0009]).
Weaver does not illustrate explicitly a bitstream separator and mux structure. However, Faramarzi teaches (Faramarzi: Figs. 2-3, 3D video is divided into 2D geometry values and attribute values, encoded separately and multiplexed together to form a compressed stream; section 4, Metadata syntax and semantics for indicating info on compressed tracks types, i.e. geometry (i.e. position), color, or other point cloud tracks. It is also noted that using header and metadata in a bitstream to separate and indicate contents of a group or cluster of streams are known practice in the field, e.g. Peterson: Figs. 17-20 each layer of data hierarchy has its own header/trailer, multiple layer of data streams is compressed/encoded and multiplexed into a signal bitstream as in Fig. 17).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Weaver with a bitstream separator and mux structure as further taught by Faramarzi and Peterson. The advantage of doing so is to enable 3DoF+ to 6DoF functionality in immersive media applications (Faramarzi: Introduction).
Regarding Claims 2 and 12, Weaver as modified teaches all elements of Claims 1 and 11 respectively. Weaver as modified further teaches:
The information processing apparatus according to claim 11, wherein the circuitry is further configured to detect the separator by detecting the bit pattern, and divide the bitstream at a detected position (Peterson: Figs. 17-20, it is a basic decoder operation).
Regarding Claims 4 and 15, Weaver as modified teaches all elements of Claims 1-3 and 11-14 respectively. Weaver as modified further teaches:
The information processing apparatus according to claim 14, wherein the information regarding the divided bitstream includes position information indicating a position of a part of the three-dimensional structure of the 3D data corresponding to the divided bitstream, and the circuitry is further configured to synthesize the plurality of pieces of divided data on a basis of the position information obtained by analyzing the separator (Weaver: Fig. 8, position of user view is encoded and decoded; Faramarzi: Fig. 2, geometry info).
Regarding Claim 5, Weaver as modified teaches all elements of Claims 1-2. Weaver as modified further teaches:
The information processing apparatus according to claim 2, wherein the circuitry is further configured to generate the separator, and arrange the separator at the joint between respective divided bitstreams (Peterson: Figs. 17-20, various headers).
Regarding Claim 6, Weaver as modified teaches all elements of Claim 1. Weaver as modified further teaches:
The information processing apparatus according to claim 1, wherein the circuitry is further configured to generate the plurality of divided bitstreams by converting the 3D data into 2D data representing a two-dimensional structure, and dividing and encoding the 2D data on a basis of the two- dimensional structure (Lukac: Figs. 1-3, an input 3D dataset is converted into point cloud; Fig. 4, point cloud points are sliced into multiple slices (i.e. 2D) for encoding and subsequently decoding; Figs. 6-7, each and every slice is coded into a bit stream with position code).
Regarding Claim 7, Weaver as modified teaches all elements of Claim 1. Weaver as modified further teaches:
The information processing apparatus according to claim 1, wherein the circuitry is further configured to generate the plurality of divided bitstreams by dividing the 3D data on a basis of the three-dimensional structure to convert each of the obtained plurality of pieces of divided 3D data into divided 2D data representing a two-dimensional structure, and encoding each of the obtained plurality of pieces of the divided 2D data (Lukac: Figs. 1-3, an input 3D dataset is converted into point cloud; Fig. 4, point cloud points are sliced into multiple slices (i.e. 2D) for encoding and subsequently decoding; Figs. 6-7, each and every slice is coded into a bit stream with position code).
Regarding Claim 8, Weaver as modified teaches all elements of Claim 1. Weaver as modified further teaches:
The information processing apparatus according to claim 1, wherein the circuitry is further configured to divide the 3D data into geometry data indicating a position of each point of a point cloud and attribute data indicating attribute information on each point of the point cloud to encode the divided data, and generate the plurality of divided bitstreams (Faramarzi: Figs. 2-3).
Regarding Claim 13, Weaver as modified teaches all elements of Claims 11-12. Weaver as modified further teaches:
The information processing apparatus according to claim 12, wherein the separator further includes information regarding a particular divided bitstream of the plurality of divided bitstreams corresponding to the separator, and the circuitry is configured to analyze the separator to obtain the information regarding the particular divided bitstream (Faramarzi: Section 4).
Regarding Claim 14, Weaver as modified teaches all elements of Claims 11-13. Weaver as modified further teaches:
The information processing apparatus according to claim 13, wherein the circuitry is further configured to synthesize a plurality of pieces of divided data obtained by decoding each of the plurality of divided bitstreams, on a basis of the information regarding the divided bitstream obtained by analyzing the separator (Faramarzi: Fig. 2, synthesis is equivalent to a decoding function).
Regarding Claim 16, Weaver as modified teaches all elements of Claims 11-15. Weaver as modified further teaches:
The information processing apparatus according to claim 15, wherein the position information includes information indicating a position of a part of the three-dimensional structure of the 3D data corresponding to the divided bitstream in a two-dimensional structure, and the circuitry is further configured to synthesize a plurality of pieces of divided 2D data representing a two-dimensional structure obtained by decoding each of the plurality of divided bitstreams, on a basis of position information obtained by analyzing the separator (Lukac: Figs. 6-7, info on a slice and relative info with other slices in a 3D point cloud, where the slice is 2D structure).
Regarding Claim 17, Weaver as modified teaches all elements of Claims 11-15. Weaver as modified further teaches:
The information processing apparatus according to claim 15, wherein the position information includes information indicating a position of a part of the three-dimensional structure of the 3D data corresponding to the divided bitstream in the three-dimensional structure, and the circuitry is further configured to synthesize a plurality of divided 3D data obtained by decoding each of the plurality of divided bitstreams, on a basis of the position information obtained by analyzing the separator (Lukac: Figs. 6-7, info on a slice and relative info with other slices in a 3D point cloud, where the slice is 2D structure; Faramarzi: Fig. 2, geometry info (X, Y, Z) of 2D video).
Regarding Claim 18, Weaver as modified teaches all elements of Claims 11-14. Weaver as modified further teaches:
The information processing apparatus according to claim 14, wherein the information regarding the divided bitstream includes information regarding an attribute of the divided bitstream, and the circuitry is further configured to synthesize geometry data indicating a position of each point of a point cloud, attribute data indicating attribute information on each point of the point cloud, obtained by decoding each of the plurality of divided bitstreams, on a basis of the information regarding the attribute obtained by analyzing the separator (Faramarzi: Fig. 2 and section 4).
Regarding Claim 19, Weaver as modified teaches all elements of Claims 11-14. Weaver as modified further teaches:
The information processing apparatus according to claim 14, wherein the information regarding the divided bitstream includes information regarding a resolution corresponding to the divided bitstream, and the circuitry is further configured to synthesize a plurality of pieces of divided data obtained by decoding each of the plurality of divided bitstreams, on a basis of the information regarding the resolution obtained by analyzing the separator (Weaver: [0084]-[0086], metadata include resolution info).
Regarding Claims 21 and 22, Weaver as modified teaches all elements of Claims 1 and 21 respectively. Weaver as modified further teaches:
The information processing apparatus according to claim 1, wherein the joint separates a first divided bitstream from a second divided bitstream, the first divided bitstream has a first hierarchy, and the second divided bitstream has a second hierarchy different from the first hierarchy (Peterson: Figs. 17-20).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649